 



Exhibit 10.3
RESTRICTED STOCK AGREEMENT
     This Restricted Stock Agreement (this “Agreement”), is entered into
effective as of the Grant Date (as defined in paragraph 1), by and between
COMMERCE ENERGY GROUP, INC., a Delaware corporation (the “Company”), and STEVEN
S. BOSS (“Recipient”).
Recitals
     A. Recipient has entered into an Employment Agreement (the “Employment
Agreement”) dated as of August 1, 2005 with the Company;
     B. The Employment Agreement provides that Recipient shall receive an award
of restricted shares of the Company’s common stock, $0.001 par value per share;
     C. The Company maintains the 1999 Equity Incentive Plan, as amended (the
“Plan”), which is incorporated into and forms a part of this Agreement;
     D. The Compensation Committee of the Company’s Board of Directors (the
“Committee”) administers the Plan;
     E. Recipient has been selected by the Committee to receive an award of
restricted shares of the Company’s common stock, $0.001 par value per share (the
“Common Stock”), under the Plan; and
     F. The grant of restricted stock is made pursuant to the terms of Section
4(e) of the Employment Agreement.
Agreement
     1. Award and Consideration. On the terms and conditions set forth in this
Agreement, the Company, hereby issues to Recipient on August 1, 2005 (the “Grant
Date”), Two Hundred Thousand (200,000) shares (the “Restricted Shares”) of
Common Stock. All of the Restricted Shares issued hereunder shall be deemed
issued to Recipient as fully paid and nonassessable shares, and Recipient shall
have all rights of a stockholder with respect thereto, including the right to
vote, receive dividends (including stock dividends), participate in stock splits
or other recapitalizations, and exchange such shares in a merger, consolidation
or other reorganization. The Company shall pay any applicable stock transfer
taxes.
     2. Escrow and Repurchase Right.
          (a) Escrow. For purposes of facilitating the enforcement of the
provisions of this Section 2, Recipient agrees, immediately upon receipt of the
certificate(s) for all the Restricted Shares, to deliver such certificate(s),
together with a “Stock Assignment Separate from Certificate” in the form
attached hereto as Exhibit A, executed in blank by Recipient (and Recipient’s
spouse if required for transfer) with respect to each such stock certificate
issued hereunder, to the Secretary or Assistant Secretary of the Company or
their designee (the “Escrow Holder”) to hold in escrow for so long as such
Restricted Shares remains subject to any Repurchase Right (as defined below),
and granting the Company the authority to take all actions

 



--------------------------------------------------------------------------------



 



necessary to effectuate all transfers and/or releases (including releasing such
shares of Common Stock with respect to which the restrictions have lapsed) as
may be necessary or appropriate to accomplish the objectives of this Agreement
in accordance with the terms hereof. Recipient hereby acknowledges that such
appointment of the Escrow Holder with such stated authorities is a material
inducement to the Company to enter into this Agreement, and such appointment is
accordingly irrevocable. Recipient agrees that neither the Company nor such
Escrow Holder shall be liable to the Recipient or any Permitted Transferee for
any actions or omissions unless such Escrow Holder is grossly negligent or
engages in willful misconduct relative thereto. The Recipient agrees that the
Escrow Holder may rely upon any letter, notice or other document executed by any
signature purported to be genuine and may resign at any time.
          (b) Scope of Repurchase Right.
               (i) If Recipient’s employment by the Company is terminated before
the Restricted Shares and Additional Securities (as defined below) are released
from the Company’s Repurchase Right (as defined below), the Company shall, upon
the date of such termination, have the right to repurchase all or any portion of
the Restricted Shares and Additional Securities for $0.001 per share (the
“Repurchase Right”). The Company may exercise the Repurchase Right by delivering
written notice to Recipient within ninety (90) days after the date of
termination.
               (ii) If the requisite period (in the case of Restricted Shares
vesting over time) (“Vesting Period”) or the Performance Goal (as defined below)
for any Performance Period (as defined below) are not met, the Company shall
have the right to repurchase the Restricted Shares and any Additional Securities
allocated to the Vesting Period or that Performance Period, for $0.001 per share
(the “Repurchase Right”). The Company may exercise the Repurchase Right by
delivering written notice to Recipient within ninety (90) days after the first
anniversary of the Commencement Date, in the case of Restricted Shares vesting
over time, or within ninety (90) days after the date that the Company files its
Annual Report on Form 10-K with the Securities and Exchange Commission with
respect to Restricted Shares vesting during any applicable Performance Period.
               (iii) Upon delivery of a repurchase notice pursuant to this
Section 2(b), the Company shall become the legal and beneficial owner of the
Restricted Shares being repurchased and all rights and interests therein or
relating thereto, and the Company shall have the right to retain and transfer to
its own name the number of Restricted Shares being repurchased by the Company.
Recipient shall forfeit the right to all cash or other property from time to
time received, receivable, or otherwise distributed in respect of or in exchange
for all or any part of the Restricted Shares and Additional Securities that are
repurchased by the Company pursuant hereto.
          (c) Termination of the Repurchase Right. With respect to each of the
fiscal years ending July 31, 2006 through July 31, 2008 (each a “Performance
Period”), the Repurchase Right shall terminate and cease to be exercisable with
respect to 50,000 shares if the Company equals or exceeds the performance
targets established by the Board for purposes of this Agreement (each a
“Performance Goal”) for such Performance Period. Further, the Repurchase Right
shall terminate and cease to be exercisable with respect to 50,000 shares on the
first anniversary of the Commencement Date. Upon the Recipient’s termination of
employment as a result of termination by the Company without Cause or
Resignation by the Recipient with Good

-2-



--------------------------------------------------------------------------------



 



Reason (as each such term is defined in the Recipient’s employment agreement
with the Company), the Repurchase Right shall terminate and cease to be
exercisable with respect to the number of shares that would have vested during
the twelve (12) month period after such termination if the Recipient remained
employed with the Company.
          (d) Additional Securities. For purposes of this Section 2, Restricted
Shares shall include all securities received in replacement of the Restricted
Shares, as a stock dividend or as a result of any stock split, recapitalization,
merger, reorganization, exchange or the like, and all new or additional
securities or other properties to which Recipient is entitled by reason of
Recipient’s ownership of the Restricted Shares (hereinafter called “Additional
Securities”). Recipient shall be entitled to direct the Company to exercise any
warrant or option received as Additional Securities upon supplying the funds
necessary to do so, in which event the securities so purchased shall constitute
Additional Securities, but the Recipient may not direct the Company to sell any
such warrant or option. If Additional Securities consist of a convertible
security, Recipient may exercise any conversion right, and any securities so
acquired shall be deemed Additional Securities. All Restricted Shares, including
Additional Securities, shall be subject to the restrictions contained in this
Agreement.
          (e) Transfer Restrictions. Until the Right of Repurchase lapses,
Recipient shall not transfer, assign, encumber or otherwise dispose of or grant
a lien in or to any Restricted Shares or Additional Securities, without the
prior written consent of the Company. Prior to the Right of Repurchase lapsing,
Recipient may transfer Restricted Shares and Additional Securities (a) by
beneficiary designation, will or intestate succession, or (b) to Recipient’s
spouse, children or grandchildren or to a trust established by Recipient for the
benefit of Recipient or Recipient’s spouse, children or grandchildren (each, a
“Permitted Transfer”). If Recipient makes such a Permitted Transfer of any
Restricted Shares or Additional Securities, then this Section 2 shall apply to
the transferee to the same extent as to Recipient. The Company shall not be
required (i) to transfer on its books any Restricted Shares or Additional
Securities which have been sold or transferred in violation of the provisions of
this Agreement (and the Company may issue appropriate “stop transfer”
instructions to its transfer agent accordingly) or (ii) to treat as the owner of
the Restricted Shares or Additional Securities, or otherwise to accord voting,
dividend or liquidation rights to, any transferee to whom the Restricted Shares
or Additional Securities have been transferred in contravention of this
Agreement. All certificates representing the Restricted Shares or Additional
Securities shall have endorsed thereon the following legend:
“The shares represented by this certificate are subject to potential forfeiture
and to restrictions upon transfer, including certain options to purchase such
shares, set forth in an agreement between the issuer and the registered holder,
a copy of which is on file at the principal office of the issuer corporation and
will be furnished upon request to such registered holder.”
     3. Representations and Warranties of The Recipient. Recipient represents
and warrants to the Company each of the following matters:
          (a) Authorization. Recipient has full power and authority to enter
into this Agreement and this Agreement constitutes its valid and legally binding
obligation, enforceable in accordance with its terms.

-3-



--------------------------------------------------------------------------------



 



          (b) Purchase Entirely for Own Account. This Agreement is made with
Recipient in reliance upon Recipient’s representation to the Company, which by
Recipient’s execution of this Agreement Recipient hereby confirms, that the
Restricted Shares will be acquired for investment for Recipient’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and that Recipient has no present intention of selling,
granting any participation in, or otherwise distributing the same. By executing
this Agreement, Recipient further represents that he does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Restricted Shares.
          (c) Investment Experience. Recipient acknowledges that he has such
knowledge and experience in financial or business matters that he is capable of
evaluating the merits and risks of the investment in the Restricted Shares.
     4. Compliance With Securities Laws.
          (a) In addition to the restrictions contained in this Agreement, the
Company at its discretion may impose restrictions upon the sale, pledge or other
transfer of the Restricted Shares and Additional Securities (including the
placement of appropriate legends on stock certificates or the imposition of
stop-transfer instructions) if, in the judgment of the Company, such
restrictions are necessary or desirable in order to achieve compliance with the
Act, the securities laws of any state or any other law.
          (b) THE SALE OF THE SECURITIES THAT ARE THE SUBJECT OF THIS AGREEMENT
HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF
CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF ANY
PART OF THE CONSIDERATION FOR SUCH SECURITIES PRIOR TO SUCH QUALIFICATION IS
UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTION
25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL
PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION
BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.
          (c) All certificates representing the Restricted Shares or Additional
Securities and all certificates issued in transfer thereof or substitution
therefor shall, where applicable, have endorsed thereon the following legends:
               (i) “The securities represented by this certificate have not been
registered under the Securities Act of 1933, as amended. These securities have
been acquired for investment and not with a view to distribution and may not be
offered for sale, sold, pledged or otherwise transferred in the absence of an
effective registration statement for such securities under the Securities Act of
1933 or an opinion of counsel reasonably satisfactory in form and content to the
issuer that such registration is not required under such Act.”
               (ii) Any legend required to be placed thereon by any applicable
state securities law.

-4-



--------------------------------------------------------------------------------



 



     5. Section 83(b) Election. Recipient hereby represents that he understands
(a) the contents and requirements of a timely election made pursuant to Section
83(b) of the Internal Revenue Code or similar provision of state law
(collectively, an “83(b) Election”), (b) the application of Section 83(b) to the
grant of the Restricted Shares by Recipient pursuant to this Agreement, (c) the
nature of the election to be made by Recipient under Section 83(b), and (d) the
effect and requirements of the 83(b) Election under relevant state and local tax
laws. Recipient further represents that he intends to file an election pursuant
to Section 83(b), the form of which election is attached hereto as Exhibit B,
with the Internal Revenue Service within thirty (30) days following the grant of
the Restricted Shares hereunder, and a copy of such election with his federal
tax return for the calendar year in which the date of this Agreement falls.
Recipient covenants to inform the Company of any change in Recipient’s state of
residency. Recipient shall provide the Company with a copy of any timely 83(b)
Election. If Recipient makes a timely 83(b) Election, Recipient shall
immediately pay to the Company the amount necessary to satisfy any applicable
federal, state, and local income and employment tax withholding requirements. If
Recipient does not make a timely 83(b) Election, Recipient shall, either at the
time that the restrictions lapse under this Agreement or at the time withholding
is otherwise required by any applicable law, pay the Company the amount
necessary to satisfy any applicable federal, state, and local income and
employment tax withholding requirements. The Company may require Recipient to
remit to the Company an amount sufficient to satisfy federal, state and local
withholding tax requirements prior to the delivery of any certificate or
certificates for the Restricted Shares. Recipient hereby represents that he has
had an opportunity to consult a tax advisor.
     6. Distributions. The Company shall disburse to Recipient all dividends,
interest and other distributions paid or made in cash or property (other than
Additional Securities) with respect to the Restricted Shares and Additional
Securities, less any applicable federal or state withholding taxes.
     7. Not An Employment Contract. The grant of Restricted Shares will not
confer on Recipient any right with respect to continuance of employment or other
service with the Company or any Subsidiary, nor will it interfere in any way
with any right the Company or any Subsidiary would otherwise have to terminate
or modify the terms of the Recipient’s employment or other service at any time.
     8. Amendment. Except as otherwise provided herein, any provision of this
Agreement may be amended or waived only with the prior written consent of
Recipient and the Board of Directors of the Company.
     9. Assignment; Successors. The Recipient shall not transfer, assign or
encumber any of his rights, privileges, duties or obligations under this
Agreement without the prior written consent of the Company, and any attempt to
so transfer, assign or encumber shall be void. The Company may transfer, assign
or encumber its rights, privileges, duties or obligations under this Agreement
(including, without limitation, the right to maintain the escrow for the
Restricted Shares or Additional Securities and the Repurchase Right), to any of
its subsidiaries or affiliates. Subject to the foregoing, this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, successors and assigns.
     10. Entire Agreement. The Agreement, together with the Employment Agreement
and the Plan, constitutes the entire agreement of the parties and supercedes any
and all

-5-



--------------------------------------------------------------------------------



 



agreements, either oral or in writing, between the parties with respect to the
subject matter hereof. If there is any conflict in terms between this Agreement
and the Employment Agreement, the terms of this Agreement shall prevail. The
terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by Recipient from the office of the Secretary of the
Company; and this Agreement is subject to all interpretations, amendments, rules
and regulations promulgated by the Board from time to time pursuant to the Plan.
     11. Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California as such laws are applied to
contracts entered into and performed in such State.
[SIGNATURE PAGE FOLLOWS]

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of
August 1, 2005 to reflect the grant which was authorized on the Grant Date as
first above written.

              “COMPANY”
 
            COMMERCE ENERGY GROUP, INC.
 
       
 
  By:   /s/ ROBERT C. PERKINS
 
       
 
  Name:   Robert C. Perkins
 
  Title:   Chairman of the Board

              “RECIPIENT”
 
       
 
  By:   /s/ STEVEN S. BOSS
 
       
 
  Name:   Steven S. Boss
 
            Address:
 
            Mr. Steven S. Boss
Commerce Energy Group, Inc.
600 Anton Boulevard, Suite 2000
Costa Mesa, CA 92626

-7-



--------------------------------------------------------------------------------



 



EXHIBIT A
STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Agreement
between the undersigned and Commerce Energy Group, Inc., a Delaware corporation
(the “Company”), dated as of August 1, 2005 (the “Agreement”), the undersigned
hereby sells, assigns and transfers unto the Company
                                                                                (                    )
shares of the Common Stock of the Company, standing in his name on the books of
the Company, represented by Certificate No. ___herewith, and does hereby
irrevocably constitute and appoint                                         
attorney to transfer the said stock in the books of the Company with full power
of substitution.
 
DATED:
                                                            ,                    

         
By:
       
 
 
 
   

         
Print name:
       
 
 
 
   

Instruction: Please do not fill in any blanks other than the signature line. The
purpose of this assignment is to enable the Company to exercise its repurchase
option set forth in the Agreement without requiring additional signatures.

 